Citation Nr: 1628210	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as chronic low back pain. 

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

6.  Entitlement to service connection for loss of sense of smell.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 2001 to October 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in December 2015 when they were remanded for additional development.  

In December 2015, the Board referred a request for an apportionment of the Veteran's benefit to the Agency of Original Jurisdiction (AOJ).  Such matter does not appear to have been addressed, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a low back disability, headaches, an acquired psychiatric disorder, and loss of sense of smell, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss in the right or left ear for VA compensation purposes.  

2.  The most probative evidence of record demonstrates that the Veteran does not have tinnitus.  

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to acoustic trauma during service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his hearing loss and a disability or injury he suffered while he was in the military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  

The Veteran's DD Form 214 shows that his military occupational specialty was aerospace maintenance journeyman.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  

His service treatment records include a July 2003 audiogram that found puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
0
10
0
0
LEFT
0
5
-5
0
-5

In a July 2003 hearing conservation examination, the Veteran complained that his hearing was getting worse, and he complained of hearing loss. 

In an August 2004 audiogram, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
5
15
10
10
LEFT
10
5
0
5
5

On February 2016 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
10
15
10
15

Speech audiometry revealed speech recognition ability of 100 percent in the right and left ear.  The Veteran reported occasional difficulty with speech understanding when not directly facing the speaker or when in the presence of background noise.  The diagnosis was normal hearing in the right and left ear.  

Based on the Board's review of the evidence, service connection for bilateral hearing loss is not warranted.  Here, while the evidence shows his complaint of hearing loss during service and thereafter, audiograms during and since service, including on February 2016 VA audiological evaluation, do not reflect a current hearing loss disability in either ear for VA purposes, as defined by 38 C.F.R. § 3.385.  Auditory thresholds were not 26 decibels or more in at least three of the frequencies, and the speech recognition score was 100 percent in each ear.  There are no other auditory findings sufficient to establish right or left hearing loss and the Veteran is not competent to show that he has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, notwithstanding the Veteran's assertions that he has current bilateral hearing loss, the objective audiometric evidence that is available reflects that he does not have a current right or left hearing loss disability for VA purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").  In this case, there is no competent medical evidence of record showing that the Veteran has a current bilateral hearing loss disability for VA purposes.  Accordingly, there is no basis upon which service connection can be awarded.  Thus, the claim for service connection for bilateral hearing loss is denied.

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus due to acoustic trauma during service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

On February 2016 VA audiological evaluation, the Veteran reported an episodic unilateral tinnitus that occurs spontaneously without provocation.  He indicated there was no rhythm or consistent pattern to the episodes.  The episodes can occur in either ear, and have a typical duration of about 30 seconds, occurring maybe once or twice a month.  After review of the record and medical literature, the examiner opined that the Veteran's description of his tinnitus was not consistent with chronic pathological tinnitus, and was more consistent with normal transient ear noise.  Therefore, it was less likely than not that the Veteran's tinnitus was caused by or related to in-service noise exposure.  

Based on the Board's review of the evidence, service connection for tinnitus is not warranted.  As noted above, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  Nonetheless, under the circumstances of this case, what is required to establish service connection for the Veteran's tinnitus is competent and credible of a current disability that is causally related to his conceded exposure to noise trauma in service.  Here, the most probative evidence of record demonstrates that the Veteran does not currently have tinnitus.  Specifically, an audiologist, with expertise on the nature of hearing disorders, considered the Veteran's reported symptoms and determined that he did not have chronic pathological tinnitus, but instead transient ear noise.  While acknowledging that tinnitus is capable of lay observation, the Board affords more probative value to the opinion of the VA audiologist, who has training and expertise in this area.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, as the most probative evidence of record shows no current tinnitus disability, service connection for tinnitus must be denied.  See Brammer, supra.



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

While the Board regrets delay, additional development is necessary prior to adjudication of the remaining claims.  

Regarding the claim for service connection for a low back disability, the Board remanded the matter in December 2015 for a VA examination.  In providing the requested opinion, the VA examiner was asked to specifically address service treatment records showing the Veteran was involved in a motorcycle accident, and the Veteran's statements that he injured his back during service while lifting airplane equipment.  On February 2016 VA examination, the examiner indicated that the Veteran had been diagnosed with a back condition, but then noted a normal lumbar spine.  Moreover, in his opinion, the examiner stated he could not locate where the Veteran was treated during service for his back, and did not address the Veteran's statements that he injured his back during service while lifting airplane equipment.  Additionally, the examination does not account for the Veteran's documented treatment for his back following a motorcycle accident in approximately August 2004.  Finally, the examiner noted that the Veteran did not have a "recent" medication listing, but did not account for prescriptions of tramadol of record.  Accordingly, the Board finds that the Veteran should be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertake the effort to provide an examination, it must provide an adequate one).  

Regarding the claim for service connection for headaches, the Board's December 2015 remand requested a VA examination, to include specifically addressing the motorcycle accident in approximately August 2004.  On February 2016 VA examination, the examiner diagnosed migraines, including migraine variants.  The Veteran reported experiencing headaches since childhood, and developing severe headaches approximately 10 years ago (i.e., one to two years after service).  After a review of the evidence of record, it was opined that given the lack of any supportive evidence, it was not likely that the Veteran's headaches were incurred in or were caused by his active military service.  Significantly, the examiner did not discuss or address the documented motorcycle accident as requested.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, to the extent the examiner found there was a lack of any supportive evidence, the Veteran's service treatment records do reflect complaints of headaches.  See January 2002, April 2002, June 2004 service treatment records.  Accordingly, the Board finds an addendum opinion is necessary.  Reonal, 5 Vet. App. at 461; Barr, 21 Vet. App. at 311-12.  

Regarding the claims for service connection for an acquired psychiatric disorder and a disability manifested by loss of sense of smell, the Board remanded these matters in December 2015 for complete service personnel records, and VA examinations.  In this regard, the Board notes that the Veteran's DD Form 214 shows that he had 2 years and 5 months of foreign service.  Post-deployment health assessments show he had service in Kyrgyzstan (from December 2003 to March 2004), and in Turkey (from April 2004 to May 2004).  A January 2003 pre-deployment health assessment indicates he was being deployed to Southwest Asia, but does not specify where.  In addition, a February 2003 special mission travel order indicates the Veteran was to be deployed for 90 days in support of Operation Enduring Freedom, but does not specify where.  The Veteran contends he had service in Iraq and Qatar, and that his unit was subject to hostile military fire.  See, e.g., April 2009 VA psychiatric examination report.  Additional service personnel records were received in January 2016.  Unfortunately, the records do not verify service in Southwest Asia.  In addition, inasmuch as it remains unclear the dates and locations of the Veteran's tours of duty, and there is a significant amount of foreign service that remains unaccounted for, the Board finds that additional efforts must be made to verify the Veteran's claimed service in Southwest Asia.  

In addition, to the extent the Veteran was afforded a VA psychiatric examination in February 2016, such examination and opinion does not appear to address the theory that his psychiatric disorder is related to his fear of hostile military activity.  In addition, the examiner found that the Veteran did not report persistent symptoms of PTSD or another mental disorder that had its clinical onset during active service or is otherwise the result of a disease or injury in service.  However, the examiner failed to note or address a May 2002 addendum to medical history report wherein the Veteran reported having a high stress job or lifestyle, and being bothered by feeling down, helpless, panicky, or anxious in the past few months.  In addition, a May 2004 post-deployment health assessment noted the Veteran's report of feeling down, depressed, or hopeless, and endorsing thoughts he would be better off dead or hurting himself.  Therefore, the Board finds this examination and opinion to be inadequate, and the Veteran should be afforded another VA examination to determine the nature and etiology of his acquired psychiatric disorder.  

The Veteran was also afforded a VA examination regarding his disability manifested by a loss of sense of smell in February 2016.  The diagnosis was allergic rhinitis, diagnosed in May 2005.  It was noted the Veteran had variable reports of environmental exposure to chemicals, dust, etc. during his various deployments.  Inasmuch as the Veteran's active service may have included service in Southwest Asia, and the February 2016 examination did not adequately consider the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding Persian Gulf veterans, if it is determined that the Veteran had service in Southwest Asia, he should be afforded another VA examination.  

Finally, updated VA treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records since January 2013.  

2. Arrange for exhaustive development to secure complete service personnel records.  In particular, records of the various locations the Veteran was stationed during his active service should be obtained.  The development must specifically include contacting all storage facilities where records sought may have been retired, with a request for such records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified and requested to identify if he had any additional information to complete the development sought.  

3. After associating all outstanding records with the claims file, afford the Veteran a VA examination with a physician to determine the nature, extent, onset and etiology of his low back disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disability.  For any low back disability diagnosed since October 2008, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to or had its onset during service, to specifically include addressing whether his low back disability is related to the documented motorcycle accident in approximately August 2004, and/or related to his injuring his back during service while lifting airplane equipment.  If the examiner determines that the Veteran has not had a low back disability since October 2008, he or she must comment on the documented treatment for the Veteran's back following a motorcycle accident in approximately August 2004 and the prescriptions of tramadol of record.

The examiner must provide a detailed rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so. 

4. Obtain an addendum opinion addressing the etiology of the Veteran's headaches.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disability.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are related to or had their onset during service, to specifically include addressing whether his headaches are related to the documented motorcycle accident in approximately August 2004, and/or his complaints of headaches during service.  See January 2002, April 2002, June 2004 service treatment records.  

The examiner must provide a detailed rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

5. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  Specifically, does he have PTSD based on a stressor event in service, to include fear of hostile military activity based on his reported stressor in service?  Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD, the criteria he fails to meet should be identified.  

(b) As to each psychiatric diagnosis other than PTSD diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such entity had its onset in service, to specifically include addressing whether such is related to his complaints of psychiatric symptomatology during service in his service treatment records (May 2002 addendum to medical history report and May 2004 post-deployment health assessment), and the April 2009 VA psychiatric examination report.  

The examiner should provide a detailed rationale for any opinion expressed.  In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent reports of symptoms during and since service.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

6. If, and only if it is determined that the Veteran's active service included service in Southwest Asia, provide the Veteran an examination to determine the nature and etiology of his disability manifested by a loss of sense of smell.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please state whether the Veteran's symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had such condition, when did that condition resolve? 

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions (a) through (d), please articulate the reasons underpinning all conclusions reached.  Specifically, please identify what facts and information, whether found in the record or outside the record, support any opinion provided, and, explain how that evidence justifies the opinion reached.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.   If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental statement of the case and provide them with an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


